TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-02-00081-CR




                                  John Richard Liles, Appellant

                                                 v.

                                   The State of Texas, Appellee



      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
           NO. 52,853, HONORABLE C. W. DUNCAN, JR., JUDGE PRESIDING




               After pleading guilty, appellant John Richard Liles was convicted of impersonating

a public servant and sentenced to imprisonment for seven years. The clerk’s record contains a written

waiver of appeal signed by appellant, his attorney, and the trial judge. This document, which reflects

a knowing and voluntary waiver of the right to appeal, was signed on the day sentence was imposed

in open court. A defendant who knowingly and intelligently waives his right to appeal may not

thereafter appeal without the consent of the trial court. Ex parte Dickey, 543 S.W.2d 99 (Tex. Crim.

App. 1976); see also Hurd v. State, 548 S.W.2d 388 (Tex. Crim. App. 1977); Reed v. State, 516
S.W.2d 680 (Tex. Crim. App. 1974). The record indicates that the trial court expressly denied

permission to appeal.
              The appeal is dismissed.




                                              David Puryear, Justice

Before Justices Kidd, Patterson and Puryear

Dismissed for Want of Jurisdiction

Filed: March 7, 2002

Do Not Publish




                                                 2